Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 1 of 11 Page ID #:152



   1
                             UNITED STATES DISTRICT COURT
   2                       CENTRAL DISTRICT OF CALIFORNIA
                                     LOS ANGELES
   3

   4

   5
       BRUCE GRANT and                            No. 2:20-CV-04064-RGK-SK
   6   MICHELLE GRANT                             Judge: Hon. R. Gary Klausner
   7
                                                  Magistrate: Hon. Steve Kim
   8                   Plaintiffs,

   9         v.

  10   PRINCESS CRUISE LINES LTD.,
  11                   Defendant.
  12

  13              SECOND AMENDED COMPLAINT AND JURY DEMAND
  14                  (as to caption only, removing dismissed Plaintiffs)
  15

  16
             Plaintiffs, by and through their undersigned counsel, hereby sues Defendant,

  17   PRINCESS CRUISE LINES LTD. (hereinafter, “PRINCESS”), and alleges:
  18

  19                         THE PARTIES AND JURISDICTION
  20         1.     This is an action seeking damages in excess of $1,000,000.00 (One
  21
       Million Dollars) exclusive of interest, costs and attorney's fees.
  22

  23
             2.     This Court has diversity subject matter jurisdiction pursuant to 28

  24   U.S.C. § 1332 as this is a civil action in which the matter in controversy exceeds
  25
       the sum or value of $75,000, exclusive of interest and costs, and is between citizens
  26

  27

  28
                                                  1
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 2 of 11 Page ID #:153



   1   of different States and/or citizens of a State and citizens or subjects of a foreign
   2
       state.
   3

   4            3.   This Court also has Admiralty subject matter jurisdiction pursuant to

   5   28 U.S.C. § 1333 as this case involves a maritime tort. The type of incident and
   6
       injuries suffered by Plaintiffs had the potential to impact maritime commerce as
   7

   8   Plaintiffs are at serious risk of imminent harm as a result of being exposed to the
   9   Coronavirus running rampant aboard the cruise ship upon which they are paying
  10
       passengers.
  11

  12            4.   Plaintiff, BRUCE GRANT is sui juris, is a resident of Northwood,
  13   Greater London, England, and was a passenger onboard the Grand Princess.
  14
                5.   Plaintiff, MICHELLE GRANT is sui juris, is a resident of Northwood,
  15

  16   Greater London, England, and was a passenger onboard the Grand Princess.
  17            6.   Princess Cruise Lines LTD. is incorporated in Bermuda, with its
  18
       headquarters in Santa Clarita California. The action is being filed in this Court
  19

  20   pursuant to the terms and conditions of the Passenger Contract issued by
  21
       Defendant, Princess Cruise Lines Ltd.
  22
                7.   At all times hereto, PRINCESS owned and operated the cruise ship the
  23

  24   Grand Princess.
  25
                8.   This Court has personal jurisdiction over PRINCESS as PRINCESS’
  26
       principle place of business is located in Los Angeles County, Los Angeles.
  27

  28
                                                2
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 3 of 11 Page ID #:154



   1         9.     PRINCESS conducts substantial business within the state of
   2
       California, including operating cruises from ports in San Francisco, San Diego and
   3

   4   Los Angeles.

   5         10.    PRINCESS markets cruise vacations to Californian residents and
   6
       employs thousands of Californian residents to work at its California headquarters.
   7

   8         11.    Plaintiffs, BRUCE GRANT and MICHELLE GRANT, were
   9   passengers aboard the Grand Princess which departed out of San Francisco on
  10
       February 21, 2020, and came down with symptoms of COVID-19 on March 9, 2020,
  11

  12   including fatigue, tiredness, loss of taste, loss of smell, heavy cough and muscle
  13   aches. They were quarantined on said ship through Tuesday, March 10, 2020, as a
  14
       result of an outbreak of COVID-19. Plaintiffs BRUCE GRANT and MICHELLE
  15

  16   GRANT both tested positive for COVID-19 on March 15, 2020.
  17                              FACTUAL BACKROUND
  18
             In the recent months, there has been a worldwide outbreak of a new strain of
  19

  20   the Corona virus, commonly known as COVID-19. The virus began in China in
  21
       December 2019, and has quickly spread throughout Asia, Europe and most
  22
       recently, North America. The virus causes temperature, a dry cough, and can be
  23

  24   fatal. There have been over One Hundred Thousand cases worldwide and over
  25
       Three Thousand deaths as result of COVID-19. Those fatalities have largely been
  26
       amongst the elderly population, and those with underlying medical complications.
  27

  28
                                                3
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 4 of 11 Page ID #:155



   1         COVID-19 really gained the attention of the public when the Diamond
   2
       Princess Cruise ship, also owned and operated by Defendant, suffered an outbreak
   3

   4   of the disease at the beginning of February 2020 in Yokohama, Japan.             The

   5   outbreak began with ten cases, and rapidly multiplied to seven hundred cases, as a
   6
       result of the flawed two week quarantine on the ship. The Center for Disease
   7

   8   Control, (CDC) issued a statement on February 18, 2020, that “the rate of new
   9   reports of positives new on board, (Diamond Princess), especially among those
  10
       without symptoms, highlights the high burden of infection on the ship and potential
  11

  12   for ongoing risk.” Seven of Defendant’s passengers died as a result of COVID-19.
  13

  14
             It would only stand to reason, that having experienced such a traumatic
  15

  16   outbreak on board one of its vessels less than a month prior to the current voyage
  17   on board the Grand Princess, that the Defendant would have learned to take all
  18
       necessary precautions to keep its passengers, crew and the general public safe.
  19

  20   Unfortunately, the Defendant PRINCESS did no such thing, which is why Plaintiffs
  21
       contracted COVID-19 on Defendant’s ship.
  22
                                      COUNT I
  23
                              (NEGLIGENCE AGAINST PRINCESS)
  24
          Plaintiffs re-allege all allegations in paragraphs 1 through 11 above as if alleged
  25

  26      fully herein.
  27

  28
                                                 4
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 5 of 11 Page ID #:156



   1         12.    PRINCESS owed Plaintiffs, who are paying passengers who boarded
   2
       the Grand Princess on February 21, 2020, the duty to ensure that they would not be
   3

   4   exposed to unreasonable risk of harm that defendant knew or should have known

   5   about while sailing on its vessel.
   6
             13.    Defendant breached its duty in that it had knowledge that at least one
   7

   8   of its passengers from the prior voyage who disembarked Feb 21, 2020 had
   9   symptoms of coronavirus, and yet it made the conscious decision to continue
  10
       sailing the voyage that began on February 21, 2020 with another three thousand
  11

  12   passengers on an infected ship.
  13         14.    Specifically, Defendant’s corporate office was aware of at least two
  14
       passengers who disembarked its ship on February 21, 2020 in San Francisco, had
  15

  16   symptoms of the coronavirus. It went as far as to send emails on Wednesday
  17   February 25, to passengers who disembarked the Grand Princess on February 21,
  18
       notifying them of the potential of exposure to the coronavirus while onboard their
  19

  20   cruise.
  21
             15.    To make matters even worse, there are sixty two passengers on board
  22
       the Plaintiffs’ cruise, who were also on the prior voyage, who were exposed to the
  23

  24   passengers that were confirmed to be infected, and later died.
  25
             16.    In continuing to sail with another three thousand passengers including
  26
       Plaintiffs on February 21, 2020, knowing that some of those passengers and crew
  27

  28
                                                5
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 6 of 11 Page ID #:157



   1   had already been exposed to COVID-19, the Defendant PRINCESS has exposed
   2
       Plaintiffs to actual risk of immediate physical injury.
   3

   4         17.    Defendant is further negligent in failing to have proper screening

   5   protocols for COVID-19 prior to boarding the passengers on Plaintiffs’ voyage.
   6
       Despite the knowledge and experience Defendant’s corporate office had with the
   7

   8   outbreak of the disease on the Diamond Princess just a mere three weeks prior to
   9   the instant case, Defendant did not have proper screening protocol in place to
  10
       minimize the risk of exposure of the disease to its passengers and crew.
  11

  12         18.    Prior to boarding the February 21, 2020 sailing on the Grand Princess,
  13   passengers were simply asked to fill out a piece of paper confirming they were not
  14
       sick. Not one passenger was questioned, let alone examined in any capacity.
  15

  16   Incredibly, not one of those sixty two passengers or crew members who were
  17   mixing and mingling with the infected prior passengers were ever examined during
  18
       the instant voyage until being tested for the virus on Thursday March 5, 2020, two
  19

  20   weeks after the ship sailed.
  21
             19.    As a result of the Defendant’s lackadaisical approach to the safety of
  22
       Plaintiffs, its passengers and crew aboard the Grand Princess, Plaintiffs contracted
  23

  24   COVID-19 on Defendant’s ship and remained sick for weeks.
  25
             20.    Finally, Defendant PRINCESS’ corporate office is negligent in failing
  26
       to adequately warn Plaintiffs about the potential exposure to COVID-19 prior to
  27

  28   boarding the ship on February 21, 2020, and again during the sailing of said cruise.
                                                  6
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 7 of 11 Page ID #:158



   1   Defendant had actual knowledge of at least two passengers who sailed on its ship
   2
       the week prior, disembarked with symptoms of coronavirus, and one confirmed
   3

   4   death as a result. Defendant also knew that there were sixty two passengers and

   5   crew who were onboard that same sailing, who now are on board with Plaintiffs,
   6
       and failed to inform Plaintiffs at any time prior to boarding or while they were
   7

   8   already onboard, that there is an actual risk of exposure to COVID-19.           In
   9   addition, PRINCESS failed to inform Plaintiffs that a crew member aboard their
  10
       cruise actually disembarked in Hawaii as a result of coronavirus.
  11

  12         21.   If Plaintiffs had knowledge of this actual risk of exposure prior to
  13   boarding, they would have never boarded the ship. If they were informed of the
  14
       risk on February 25, 2020, when the former passengers were notified by email,
  15

  16   Plaintiffs would have disembarked at the first port of call in Honolulu on Feb 26,
  17   2020. Due to Defendant’s outright negligence in failing to warn Plaintiffs of the
  18
       actual risk of exposure to COVID-19 aboard its infected ship, Plaintiffs,
  19

  20   MICHELLE and BRUCE GRANT contracted the virus, were quarantined in their
  21
       cabin along with the rest of the passengers and crew off the coast of San Francisco,
  22
       anxiously awaiting their fate, until they returned home where they remained
  23

  24

  25

  26

  27

  28
                                                7
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 8 of 11 Page ID #:159



   1   quarantined,         until      they          got     over        their       illness.
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13          22.     As a direct and proximate result of the aforementioned negligence of
  14   the Defendant PRINCESS, in exposing them to COVID-19 on their ship, Plaintiffs,
  15
       MICHELLE and BRUCE GRANT, suffered physically in and about their bodies
  16

  17   due to the pain from contracting COVID-19, and are emotionally traumatized due
  18
       to their fear of the long term effects of said disease, and said emotional trauma will
  19
       continue to plague them.
  20

  21              WHEREFORE, Plaintiffs demand judgment against Defendant PRINCESS
  22
       for damages suffered as result of their negligence and a trial by jury on all issues
  23
       triable.
  24

  25
                                     COUNT II
  26              (GROSS NEGLIGENCE AGAINST DEFENDANT PRINCESS)
  27

  28
                                                 8
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 9 of 11 Page ID #:160



   1      Plaintiff re-alleges all allegations set out in paragraphs 1 through 22 above as if
   2
       alleged fully herein.
   3

   4         23.    Defendant Princess’ corporate office’s conduct in deciding to continue
   5
       to sail the Grand Princess with Plaintiffs, knowing that the ship was infected from
   6

   7   two previous passengers who came down with symptoms of COVID-19, and had
   8
       sixty two passengers on board with plaintiffs who were previously exposed to those
   9
       two infected individuals, along with the prior crew, shows a lack of any care on the
  10

  11   part of Defendant, amounting to gross negligence. Defendant knew how dangerous
  12
       it was to expose Plaintiffs and the rest of its passengers to COVID-19 in light of its
  13
       experience with the Diamond Princess a short three weeks prior, and yet it departed
  14

  15   from what a reasonably careful cruise line would do under the circumstances in
  16
       continuing to sail with Plaintiffs.
  17
             24.    Moreover, Defendant’s corporate office’s conduct in failing to warn
  18

  19   Plaintiffs of their actual risk of harm in being exposed to COVID-19, either prior to
  20
       boarding or while they were already on board, in light of the prior passenger who
  21
       came down with symptoms who ended up dying, along with others who came down
  22

  23   with symptoms from that prior voyage, and the crew member who disembarked
  24
       during this voyage from the virus, amounts to an extreme departure of a what a
  25
       reasonably careful cruise line would do, in light of that fact that Plaintiff, BRUCE
  26

  27   GRANT is elderly and Plaintiff, MICHELLE GRANT has underlying conditions.
  28
                                                 9
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 10 of 11 Page ID #:161



   1          25.    Defendant PRINCESS’ corporate office chose to place profits over the
   2
       safety of its passengers, crew and the general public in continuing to operate
   3

   4   business as usual, despite their knowledge of the actual risk of injury to Plaintiffs

   5   three of which are elderly with underlying conditions.
   6
              26.    Due to Defendant’s outright wanton and reckless conduct as specified
   7

   8   above, Plaintiffs contracted COVID-19 on the Grand Princess and were sick with
   9   fatigue, heavy cough, loss of taste, loss of smell and muscle aches that all began on
  10
       or about March 9, 2020. Plaintiffs suffered physically in and about their bodies due
  11

  12   to the virus, and suffer emotional trauma due to the fear of the long term effects of
  13   COVID-19.
  14

  15          WHEREFORE, Plaintiffs demand judgment against PRINCESS including
  16
       punitive damages suffered as a result of the alleged gross negligence on Defendant,
  17
       and a trial by jury on all issues triable.
  18

  19
                                      DEMAND FOR JURY TRIAL
  20

  21          The Plaintiffs hereby demand trial by jury of all issues so triable of right.
  22
                                                    DATED this 17th of September, 2020.
  23
                                                    Michael A. Simmrin
  24                                                SIMMRIN LAW GROUP
  25                                                3500 W. Olive Avenue
                                                    Suite 300
  26                                                Burbank, CA 91505
  27                                                Tel.: (954) 476-1000
                                                    Fax:
  28
                                                      10
Case 2:20-cv-04064-RGK-SK Document 27 Filed 09/17/20 Page 11 of 11 Page ID #:162



   1                                      By _________________________
   2                                           MICHAEL A. SIMMRIN
                                               California Bar No.238092
   3

   4                                      Debi F. Chalik (Admitted Pro Hac Vice)
                                          CHALIK AND CHALIK, P.A.
   5                                      Attorneys for Plaintiff
   6                                      10063 N. W. 1st Court
                                          Plantation, Florida 33324
   7                                      Tel.: (954) 476-1000
   8                                      Fax: (954) 472-1173
   9                                      By _________________________
  10                                           DEBI F. CHALIK
                                               Florida Bar No. 179566
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            11
